   Case: 3:94-cv-00078-RAM-RM Document #: 1282-1 Filed: 03/05/21 Page 1 of 2



                  IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                       DIVISION OF ST. THOMAS AND ST. JOHN


LAWRENCE CARTY, ET AL.,
                                                               Civil Action No. 1994-78
                               Plaintiffs,

       V.


ALBERT BRYAN, ET AL.,

                               Defendants.


Declaration of Ben Adams in Support of Defendants' Motion for Protective Order to View
                     Security Surveillance Video Footage in Camera

    1. I have knowledge of the facts herein, am over 18 years of age and competent to testify to

such facts.

    2. I am an experienced correctional professional serving as the assistant warden of the

Alexander A. Farrelly Criminal Justice Complex (CJC) on St. Thomas, U.S. Virgin Islands. I have

served in this capacity since January 19, 2021. If called as a witness, I could testify to the risks

associated with allowing the public to view footage from the Territory's Bureau of Corrections's

(BOC) closed-circuit television system.

    3. I am aware of incidents dating from October 2020 through January 2021 for which the

facility has incident reports and video footage, and understand that under the terms of the 2013

Amended Consent Decree, we have an obligation to maintain and produce that information to

Plaintiffs. BOC has provided Plaintiffs with reports for each of those incidents and is prepared to

do the same for video footage associated with the incidents.

    4. The BOC surveillance system has blind spots that prevent facility staff from capturing the

identities of staff and/or inmates involved in incidents in certain locations. This footage may reveal
  Case: 3:94-cv-00078-RAM-RM Document #: 1282-1 Filed: 03/05/21 Page 2 of 2



deficiencies in the security system at CJC. If shared with thepublic, inmates may be able to take

advantage of those weaknesses.

   5. In addition, video surveillance footage will depict how correctional officers responded to

incidents described in those reports. Third parties may communicate the information to inmates

in CJC for purposes of undermining the security and safety of everyone in the facility.



   I declare under penalty of perjury that the foregoing is true and correct.

   Executed this 5th day of March. 2021, in St. Thomas, U.S. Virgin Islands.

                                                                        /            1


                                                                                 BE ADAMS
                              Assistant Warden, Alexander A. Farrelly Criminal Justice Complex
